                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:01-CR-31-MOC-5

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
MARCUS RAEFORD WORTHY,                 )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence under 18 U.S.C. § 3582. (Doc. No. 720). Defendant, an inmate at

Ashland FCI in Ashland, Kentucky, seeks a reduction of his sentence based on the COVID-19

pandemic. In support, he maintains that he suffers from numerous medical conditions that have

made him susceptible to contracting the virus. Id.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing

so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

2, 2020). Here, Defendant has failed to assert or show that he provided the Bureau with thirty days

to evaluate his compassionate release request before filing his motion in this Court. Because

Defendant has not shown that he has exhausted available administrative remedies, the Court

declines to modify Defendant’s term of imprisonment at this time.

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Letter Motion for Compassionate

Release/Reduction of Sentence under 18 U.S.C. § 3582, (Doc. No. 720), is DENIED, without




         Case 3:01-cr-00031-MOC Document 721 Filed 05/15/20 Page 1 of 2
prejudice to Defendant to refile the motion showing that he has exhausted his remedies with the

BOP before bringing this motion.

                                        Signed: May 15, 2020




        Case 3:01-cr-00031-MOC Document 721 Filed 05/15/20 Page 2 of 2
